Benham, Justice,
dissenting.
I write because I respectfully disagree with the majority’s opinion reversing the decision of the Court of Appeals to allow this premises liability case to go to a jury. The majority reasons that appellees’ claims cannot survive summary judgment because the decedent had equal knowledge, as compared to appellants, that there were alligators in and around The Landings community. Premises liability cases, however, cannot be resolved on summary judgment unless “the evidence is plain, palpable, and undisputed.” American Multi-Cinema, Inc. v. Brown, 285 Ga. 442 (2) (679 SE2d 25) (2009) (quoting Robinson v. Kroger Co., 268 Ga. 735, 748 (493 SE2d 403) (1997)). In this case, the Court of Appeals was correct when it affirmed the trial court’s denial of summary judgment to appellants because the evidence was not plain, palpable, and undisputed.
Notably absent from the majority’s opinion are facts which, if construed in appellees’ favor, require the denial of appellants’ motions for summary judgment. For example, the Landings Association had an advertised policy that it removed from the 151 lagoons in the community alligators which were seven feet long or larger and/or alligators which were aggressive toward humans or pets;3 the appellants did not patrol or inspect the lagoons in order to remove large or aggressive alligators according to its policy, but rather relied on residents and employees to report said animals; and appellants did not post signs near the lagoons warning guests about alligators. See The Landings Association, Inc. v. Williams, 309 Ga.App. 321, 322-324 (711 SE2d 294) (2011). An expert opined that the over eight foot long, 130 pound alligator that attacked the decedent had likely been in the lagoon where the decedent’s body was found for some time because such mature alligators tend to be territorial and nest. There was also evidence in the record that the decedent called for help during the attack, but that appellants’ security forces, which were not trained in *401dealing with alligators, responded to the wrong location and then stopped investigating, assuming that the sounds in question were bird calls. While there was some testimony that the decedent had seen at least one alligator standing on the side of the road in The Landings, the Court of Appeals concluded in its de novo review that there was no “competent evidence” that the decedent knew there were alligators over seven feet in size living in the community or living in the lagoon in which her body was found. Id. at 323-324.
[I]ssues of negligence, contributory negligence and lack of care for one’s own safety are not susceptible of summary adjudication . . . but should be resolved by trial in the ordinary manner. [Cit.] . . . Where reasonable minds can differ as to the conclusion to be reached with regard to questions of whether an owner/occupier breached the duty of care to invitees and whether an invitee exercised reasonable care for personal safety, summary adjudication is not appropriate. [Cit.]
Robinson v. Kroger Co., supra, 268 Ga. at 739-740. Based on the facts presented at the time of summary judgment in this case, reasonable minds could differ as to the essential elements of appellees’ premises liability claim. Indeed, there are very specific questions in this case that must go to a jury: whether decedent knew that large and aggressive alligators were living on the premises and in the lagoon in which her body was discovered;4 and whether appellants exercised reasonable care in inspecting and keeping the premises safe from alligators — in particular, alligators that were over seven feet long and alligators that were aggressive toward humans and pets as per appellants’ removal policy. Rather than allowing this evidence to be reviewed by a factfinder, the majority opinion bars appellees’ premises liability claim simply because the decedent once observed an alligator standing on the roadside. Such a result disregards all the other factual circumstances in the case and is not in keeping with our jurisprudence. See id. at 740 (“all the circumstances at the time and place of the incident” must be considered). Accordingly, I would affirm the judgment of the Court of Appeals and allow the premises liability claim to be tried before a jury.
*402Decided June 18, 2012
Reconsideration denied July 26, 2012.
Barrow & Ballew, Walter W. Ballew III, for The Landings Association, Inc.
Savage & Turner, Robert B. Turner, Kathryn H. Pinckney, Hasty, Pope & Ball, Marion T. Pope, Jr., Franklin, Taulbee, Rushing, Snipes & Marsh, Daniel B. Snipes, Gilbert, Harrell, Sumerford & Martin, Mark D. Johnson, David M. Conner, for Williams et al.
Forbes, Foster & Pool, Morton G. Forbes, Johnny A. Foster, for The Landings Club, Inc.
McNamee, Lochner, Titus & Williams, Glen K. Williams, amicus curiae.
I am authorized to state that Chief Justice Carley and Presiding Justice Hunstein join in this dissent.

 Alligators over eight feet long are more prone to be aggressive toward and/or attack humans. The Landings Association, Inc. v. Williams, 309 Ga. App. 321, 323 (711 SE2d 294) (2011).


 See, e.g., George v. United States, 735 FSupp. 1524, 1535 (M.D. Ala. 1990) (fact that appellant knew there were alligators in a recreational swimming pond did not mean appellant was aware of the eleven-foot alligator that attacked him).